Case 0:19-cv-61539-RKA Document 30 Entered on FLSD Docket 04/02/2020 Page 1 of 3

          Law Office of Jerald R. Cureton Inc.
                                               2601 E. Oakland Park Blvd.
                                                                Suite 601
                                          Fort Lauderdale, FL 33306-1602
                                                            609-923-0665
                                                  jcuretonlaw@gmail.com

                                April 2, 2020
  VIA ECF
  Honorable Roy K. Altman, U.S.D.J.
  U.S. Federal Building and Courthouse
  299 East Broward Boulevard
  Courtroom 207A, Chambers 207B
  Fort Lauderdale, Florida 33301

        Re:   Outer Reef Yachts, Inc., et al. v. Mayhill, et al.
              Civil Action No.: 19-61539

  Dear Judge Altman:

       This office is counsel to the Plaintiffs in connection with
  the above-referenced matter. Pursuant to the November 05, 2019,
  Order entered by the Honorable Roy K. Altman, U.S.D.J. [Doc. 23],
  please consider this a report the status of Plaintiffs’ efforts to
  serve the Complaint and Summons upon Defendant Don Marshall.

       1.   On June 20, 2019, Plaintiffs filed a Complaint in this
  matter. [Doc. 1.]

       2.   On July 1, 2019, the Summons regarding Mr. Marshall was
  issued. [Doc. 7.]

       3.   Mr. Marshall resides in Croatia and must be served
  pursuant to the Hague Convention. Said service must adhere to
  certain declarations under the Hague Convention that affect the
  method and manner of service, including that all documents served
  must be translated into the Croatian language and that the Ministry
  of Foreign and European Affairs for the Republic of Croatia is the
  entity responsible for service of judicial documents.

       4.   Filed copies of the Complaint               and   Summons    were
  translated into the Croatian language.

       5.   Plaintiffs retained Guaranteed Subpoena Service to serve
  filed copies and translated copies of the Complaint and Summons
  upon Mr. Marshall. Plaintiffs have been advised by Guaranteed
  Subpoena Service that service in Croatia can take three to six
  months.
Case 0:19-cv-61539-RKA Document 30 Entered on FLSD Docket 04/02/2020 Page 2 of 3
  Outer Reef Yachts, Inc., et al. v. Mayhill, et al.
  Civil Action No.: 19-61539
  April 2, 2020
  Page 2 of 3


       6.   On August 20, 2019, the English and translated Complaint
  and Summons were forwarded to the Ministry of Foreign and European
  Affairs of the Republic of Croatia on for service upon Mr.
  Marshall. See Wilson Affidavit dated September 17, 2019. [Doc.
  13.]

       7.   On September 9, 2019, I received correspondence from
  Jason Kirschner, Esq., in which he indicated that he represents
  Mr. Marshall in the above-captioned matter. On September 18, 2019,
  I asked Mr. Kirschner if he would accept service of the Complaint
  and Summons on behalf of Mr. Marshall. Mr. Kirschner indicated he
  would contact his client, but to date he has not responded.

       8.   On November 18, 2019, I received a response from
  Guaranteed Subpoena Service in response to my request that service
  of process on Mr. Marshall be expedited. I was informed that such
  service could not be expedited.

       9.   On December 5, 2019, and January 3, 2020, February 3,
  2020, and March 5, 2020, I wrote to the Court to report the status
  of Plaintiffs’ efforts to serve the Complaint and Summons upon
  Defendant Don Marshall. [Docs. 24, 25, 26, and 29.]

       10. On February 5, 2020, Guaranteed Subpoena Service
  notified us that Mr. Marshall had moved and had a new residence,
  also in Croatia.

       11. On February 26, 2020, I filed a new Summons for Mr.
  Marshall at his new address. Utilizing the services of local
  counsel, I have caused filed copies and translated copies of the
  Complaint and new Summons to be delivered to the Ministry of
  Foreign and European Affairs for the Republic of Croatia, so that
  Mr. Marshall can be served with them in accordance with the Hague
  Convention.

       12. As of April 2, 2020, we continue to wait for the Ministry
  of Foreign and European Affairs of the Republic of Croatia to serve
  Mr. Marshall with the Complaint and new Summons.

        I will update the Court when service is effected or within
Case 0:19-cv-61539-RKA Document 30 Entered on FLSD Docket 04/02/2020 Page 3 of 3
  Outer Reef Yachts, Inc., et al. v. Mayhill, et al.
  Civil Action No.: 19-61539
  April 2, 2020
  Page 3 of 3


  thirty days, whichever occurs first.

                                     Respectfully submitted,
                                     LAW OFFICE OF JERALD R. CURETON

                                     By: /s/ Jerald R. Cureton
                                     JERALD R. CURETON, ESQUIRE

  cc:   All Counsel of Record (via ECF)
